Title: To James Madison from Lafayette, 12 June 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris 12h June 1809
The Sudden departure of Mr. Coles Has Left me But the Time to Come to town, take Leave of Him, And aknowledge Your kind Letter Just Now Received By Mr. Gelston. With Affectionate Gratitude I See that No pressure of Business Can Make You forgetful of the private Concerns of Your friend. Be pleased to present Also My Best Thanks to Mr. Gallatin.
You Will Have Been Much Surprised to Hear the British Government Have disawowed [sic] Mr. Erskine. No Answer from Vienna Has Yet Been Received—it May Be explained By the Military Hurry in Which they Now are—for, the date of trifling Acts from Such or Such Headquarters is probably only to Give them a Grace. The Conduct of Both Cabinets in American Affairs Has Been So Much the Reverse of their own intent that I dare Not Anticipate A Resolution which However I Hope to See More Satisfactory.
The Situation of My pecuniary Affairs Making it Absolutely Necessary to Adopt a plan of Liquidation, and Your Opinion, that of Mr. Jefferson and Mr. Gallatin Being Against an immediate Sale, We Have Entered into Measures which Have Appeared to be Conciliating those Views. Mr. Coles Will Communicate them to You, and I Shall more fully write By the Next Opportunity.
You Will Be Applied to By Several friends in testimony of their Regard for Mr. Warden who fulfills the duties and Wishes for the Appointment of Consul of the U. S. I owe Him the Justice and it is for me a friendly pleasure to Say that as an Honest Man, a Man of talents, a friend of liberty, and a Good American Citizen He deserves Every Commendation. He Well knows the language of this Country where He is known and Esteemed By persons of Great Merit.
I Would Be Happy in a fuller Communication With You, But Must Hasten to Mr. Coles. Accept Assurances of My Most Affectionate Gratitude, friendship and Respect
Lafayette
